Citation Nr: 0918086	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-20 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1967.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which, in pertinent 
part denied service connection for PTSD.

In September 2008, the Veteran failed to appear at a hearing 
before the Board at the RO.  Therefore, the request for a 
hearing is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he incurred a psychiatric 
disability, including PTSD, after a land mine explosion 
destroyed his tank and injured a fellow soldier during his 
service in the Republic of Vietnam.  A May 2006 report from 
the U.S. Armed Services Center for Unit Records Research 
(CURR) confirmed that the Veteran's unit had reported that a 
tank was destroyed by a land mine during a search and destroy 
mission that took place during the Veteran's active duty 
service in Vietnam and that the person identified by the 
Veteran received a shrapnel wound.  

The Veteran received a VA examination for PTSD in April 2006.  
The examiner diagnosed the Veteran as having mood disorder 
not otherwise specified and stated that the Veteran was 
difficult to diagnose due to the inconsistency in his report 
of symptoms and medical history.  The examiner recommended 
that the Veteran receive psychological testing.    

Treatment records from both before and after the April 2006 
VA examination show a range of diagnoses, including 
generalized anxiety disorder, adjustment disorder with 
anxiety and depressive mood, mood disorder not otherwise 
specified, and PTSD, and include a notation of possible 
dementia.  Treatment records specifically regarding PTSD 
differ in whether the Veteran meets the criteria for PTSD and 
to what extent the Veteran's symptoms are related to active 
duty service.  

As the VA examiner recommended psychological testing that has 
not yet been completed and as there are conflicting 
diagnoses, the Board is obliged to remand this case so that 
the recommended testing can be accomplished.  See Daves v. 
Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. 
App. 121, 123-124 (1991) (holding that the duty to assist 
claimants with developing their claims extends to ensuring 
that testing recommended by VA examiners be conducted).   

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded the 
testing recommended by the examiner who 
conducted his April 2006 examination.

2.  The test results should be referred 
with the claims folder to the examiner who 
conducted the April 2006 examination.  The 
examiner should opine as to whether the 
results support a diagnosis of PTSD, and 
if so, whether that diagnosis is related 
to an in-service stressor.  The stressor 
should be specified.

If a diagnosis of PTSD is not warranted, 
the examiner should opine as to whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) 
that any current psychiatric disorder had 
its onset in active service; or is 
otherwise the result of disease or injury 
in service.  

The rationale for all opinions expressed 
should also be provided.

If the examiner who provided the April 
2006 examination is not available another 
psychologist or psychiatrist should review 
the test results and claims folder and 
provide the requested opinions.  

3.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued before the 
case is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

